Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1	 Applicants’ amendment dated January 3rd, 2022 responding to the Office Action November 8th, 2021 provided in the rejection of claims 21-40.	
2.	Claims 21, 30 and 35 are amended.
3.	This office action is based on Applicants’ amendment filed on 01/03/2022 and an interview conducted on 01/25/2022 with Applicants’ representative Attorney Anthony Sanfilippo (Reg. No. 77,254).

EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner's amendment was given in an interview with Attorney Anthony Sanfilippo (Reg. No. 77,254).

6.	Claims 21-40 are allowed.



IN THE CLAIMS:

21. (Previously presented) A system, comprising: 
one or more hardware processors of a server-side server; and 
a non-transitory memory, the non-transitory memory storing computer-readable instruction that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: 
receiving data associated with an updated baseline instance of platform software, wherein the updated baseline instance is a version of a baseline instance that has had a software update installed and complies with a security policy; 
receiving data associated with a customized instance of the platform software, wherein the customized instance is another version of the baseline instance having one or more user-customized features that are created by a client- side client device as added, removed, or modified script, wherein the data associated with the customized instance comprises an indication of a user customization to script of the updated baseline instance based on the one or more user-customized features; 
determining that the customized instance does not comply with the security policy based on the data associated with the customized instance; 
comparing the data associated with the updated baseline instance with the data associated with the customized instance to determine one or more modifications to the customized instance to bring the customized instance into compliance with the security policy; and 

 
22. (Currently Amended) The system of claim 21, wherein comparing the data associated with the updated baseline instance with the data associated with the customized instance comprises: 
matching a plurality of portions of the script of the customized instance to a plurality of respective corresponding portions of the script of the updated baseline instance; and
 flagging an unassociated portion of the script of the customized instance for which the updated baseline instance does not have a corresponding portion of the script.  

23. (Previously presented) The system of claim 22, wherein the instructions to be implemented by the user to apply the one or more modifications to the customized instance are applied to the unassociated portion of the script of the customized instance.  

24. (Currently Amended) The system of claim 21, wherein the operations comprise:
 receiving, via a graphical user interface (GUI), an input approving of the one or more modifications to the customized instance; and 


25. (Currently Amended) The system of claim 21, wherein comparing the data associated with the updated baseline instance with the data associated with the customized instance comprises: 
determining a percentage change between the script of the updated baseline instance and the script of the customized instance.  

26. (Previously presented) The system of claim 21, wherein the operations comprise: 
storing the instructions and the one or more modifications, wherein the stored instructions and the stored one or more modifications are used to bring another customized instance into compliance with the security policy.  

27. (Previously presented) The system of claim 21, wherein the comparison occurs based on an audit schedule associated with the updated baseline instance, the customized instance, or both.  

28. (Previously presented) The system of claim 21, wherein determining the one or more modifications to the customized instance to bring the customized instance into compliance with the security policy comprises identifying that the one or more 

29. (Previously presented) The system of claim 21, wherein the baseline instance comprises an out-of-the-box version of a customer instance.  

30. (Currently amended) A processor-implemented method, comprising: 
receiving, via a processor device of a server-side server, data associated with an updated baseline instance of platform software, wherein the updated baseline instance is a version of a baseline instance that has had a software update installed and complies with a security policy; 
receiving, via the processor device, data associated with a customized instance of the platform software, wherein the customized instance is another version of the baseline instance having one or more user-customized features that are created by a client-side client device as added, removed, or modified script, wherein the data associated with the customized instance comprises an indication of a user customization to script of the updated baseline instance based on the one or more user-customized features; 
determining, via the processor device, that the customized instance does not comply with the security policy based on the data associated with the customized instance 
comparing, via the processor device, the data associated with the updated baseline instance with the data associated with the customized instance to determine 
generating, via the processor device, instructions to be implemented by a user to apply the one or more modifications to the customized instance.  

31. (Currently Amended) The processor-implemented method of claim 30, wherein comparing the data associated with the updated baseline instance with the data associated with the customized instance comprises: 
matching, via the processing device, a plurality of portions of the script of the customized instance to a plurality of respective corresponding portions of the script of the updated baseline instance; and 
flagging, via the processing device, an unassociated portion of the script of the customized instance for which the updated baseline instance does not have a corresponding portion of the script.  

32. (Previously presented) The processor-implemented method of claim 31, wherein the instructions to be implemented by the user to apply the one or more modifications to the customized instance are applied to the unassociated portion of the script of the customized instance.  

33. (Previously presented) The processor-implemented method of claim 30, comprising: 


34. (previously presented) The processor-implemented method of claim 30, wherein determining the one or more modifications to the customized instance to bring the customized instance into compliance with the security policy comprises identifying that Page 5 of 21Application No. 16/741,083 AFCP 2.0 Request, Interview Summary, Amendment and Response to Office Action Mailed on November 08, 2021 the one or more modifications were used to bring a previous instance into compliance with the security policy.  

35. (Previously presented) A non-transitory computer-readable medium comprising computer readable code, that when executed by one or more processors of a server-side server, causes the one or more processors to perform operations comprising: 
receiving data associated with an updated baseline instance of platform software, wherein the updated baseline instance is a version of a baseline instance that has had a software update installed and complies with a security policy; 
receiving data associated with a customized instance of the platform software, wherein the customized instance is another version of the baseline instance having one or more user-customized features that are created by a client-side client device as added, removed, or modified script, wherein the data associated with the customized 
determining that the customized instance does not comply with the security policy based on the data associated with the customized instance; 
comparing the data associated with the updated baseline instance with the data associated with the customized instance to determine one or more modifications to the customized instance to bring the customized instance into compliance with the security policy; and 
generating instructions to be implemented by a user to the one or more modifications to the customized instance.  

36. (Currently Amended) The non-transitory computer-readable medium of claim 35, wherein comparing the data associated with the updated baseline instance with the data associated with the customized instance comprises: 
matching a plurality of portions of the script of the customized instance to a plurality of respective corresponding portions of the script of the updated baseline instance; and Page 6 of 21Application No. 16/741,083 AFCP 2.0 Request, Interview Summary, Amendment and Response to Office Action Mailed on November 08, 2021 
flagging an unassociated portion of the script of the customized instance for which the updated baseline instance does not have a corresponding portion of the script.  

37. (Previously presented) The non-transitory computer-readable medium of claim 36, wherein the instructions to be implemented by the user to apply the one or 

38. (Currently Amended) The non-transitory computer-readable medium of claim 35, wherein comparing the data associated with the updated baseline instance with the data associated with the customized instance comprises: 
determining a percentage change between the script of the updated baseline instance and the script of the customized instance.  

39. (Previously presented) The non-transitory computer-readable medium of claim 35, wherein the operations comprise: 
storing the instructions and the one or more modifications, wherein the stored instructions and the stored one or more modifications are used to bring another customized instance into compliance with the security policy.  

40. (previously presented) The non-transitory computer-readable medium of claim 35, wherein determining the one or more modifications to the customized instance to bring the customized instance into compliance with the security policy comprises identifying that the one or more modifications were used to bring a previous instance into compliance with the security policy.

Reason for Allowance
5.    Claims 21-40 are allowed over the prior arts of record.
The cited references:
Allen (US Patent No. 9,641,406 B1 —IDS filed on 1/13/2020), Bankole et al. (US Pub No. 2016/0162286 A1) and Luker (US Patent No. 11,025,707 B1) do not disclose …receiving data associated with a customized instance of the software platform, wherein the customized instance is another version of the baseline instance having one or more user-customized features that are created by a client- side client device as added, removed, or modified script, wherein the data associated with the customized instance comprises an indication of a user customization to script of the updated baseline instance based on the one or more user-customized features… as recited in claims 21, 30 and 35.
DeMaris et al. (US Pub. No. 2017/0322795 A1) discloses an automatic detection and an optimization of user experience upgrades based on detected customization may be described.  A new version of an application may be executed on a computing device in conjunction with a detection services.  The new version of the application may include user experience changes.  Customizations associated with a user experience of a previous version of the application for users may be determined – See Abstract.  The user experience of the previous version of the application may be provided to the users.  In response to a determination that the customizations of the previous version of the application are compatible with the new version of the application, the user experience of the new version of the application may be provided to the users – See paragraphs [0014-0015].  DeMaris further discloses when the user experience 120 of the application 106 is updated or upgraded, many features of the application 106 may be incremental.  For example, a new feature may be added or a 
Maes et al. (US Pub. No. 2017/0041206 A1) discloses a user can be notified to manually address the issue using the service controller or another tool.  As further examples, the compliance/monitoring service can perform other actions, such as initiating the cloud service instance (when invoked for the first time), modifying the cloud service instance (such as in response to user modification of the cloud service instance or as part of remediating an issue), and so forth.  In other examples, a notification and/or a report can be sent because a policy specifies that the notification and/or report should be sent regarding an issue – See paragraphs [0030].  Maes further discloses in response to provisioning or modifying a cloud service instance, a call is passed to the compliance/monitoring service, and the compliance/monitoring service checks and determines if compliant or not.  If compliant, then nothing has to be done, or a notification or report can be sent to the service controller – See paragraph [0048].  The portal 302 can be used by a user to modify a cloud service instance, and execution of the cloud service instance can continue after modification.  In response to user modification of the cloud service instance, the security service 303 and/or the service 
Regarding claims 21, 30 and 45 the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 21, 30 and 45, specific the limitations of:
… receiving data associated with a customized instance of the software platform software, wherein the customized instance is another version of the baseline instance having one or more user-customized features that are created by a client- side client device as added, removed, or modified script, wherein the data associated with the customized instance comprises an indication of a user customization to script of the updated baseline instance based on the one or more user-customized features…and in combination with  all other limitations/elements as claimed in claim 1. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 22-29, 31-34 and 36-40 are dependent upon claims 21, 30 and 35.  Since the independent claims 21, 30 and 35 are allowable, claims 22-29, 31-34 and 36-40, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brando et al. (US Pub. No. 2013/0247196 A1) discloses performing a security check may include using at least one processor to periodically check a status of a flag, generate and store a baseline representation of modules stored on the device where the flag is determined to be set to a first state, and, where the flag is determined to be set to a second state, generate an active representation of modules stored on the first device, compare the active representation of modules to the baseline representation of modules, and, responsive to a determination in the comparing step of a difference between the baseline and active representations of modules, output an alert – See Abstract and specification for more details.
Soini et al. (US Pub. No. 2017/0220330 A1) discloses determine based on at least one of a device management database or a user account database that the user device qualifies for remote support.  Accordingly, the server may send an install command to trigger an installation of the remote support client application on the user device from the installer package – See Abstract and specification for more details.
Aabye et al. (US Pub. No. 2016/0103675 A1) discloses providing a partial personalization process that allows for more efficient and effective personalization of a mobile application on a communication device after updating the mobile application.  
Boulton (US Pub. No. 2019/0050576 A1) discloses providing a partial personalization process that allows for more efficient and effective personalization of a mobile application on a communication device after updating the mobile application.  For example, personalization profiles associated with multiple versions of the mobile application may be stored at an application update provisioning system and the application update provisioning system may determine the appropriate partial provisioning information to update the mobile application for each migration notification – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192